DJ THE MATTER OF ESTABLISHWG                                     1
PROCEDURES AND COSTS FOR                                         1
PHOTOCOPYrNG FILE MATERIALS                                      1
OF THE COMMISSION ON PRACTICE                                    1

       Because only two persons stafftwo Montana Supreme Court Commissions and one
Division including the Conmission on Practice (Commission); because these staff rnav from
                                                                                      ,?



time to time, be required to attend Commission meetings and hearings; because some of the
Commission's files are stored in locations other than at the principal offices of the
Commission at 215 North Sanders, in Helena, MT; because it is necessary to maintain the
security and integrity of the Comnissio~i'sfiles; and because the Commission lacks the
financial resources to photocopy materials in its public files without a reasonable charge, it
is appropriate that this Court establish uniforni procedures for examining and reasonable
costs for photocopying file materials in the public files of the Conmission. To that end and
pursuant to Article VII, Section (3) of the Constitution of Montana, the following procedures
and costs are adopted. effective the date hereof.
       1.      Persons seeking to examine public files or to have materials therefrom
photocopied shall give the Commission's Secretary. or her deputy, at least one full business
day's notice. speci@ing the file(s) or parts thereof requested. The Commission's Secretary
or her deputy shall advise the person requesting the file(s) of the date when the file(s)
requested may be examined. The Commission's staff sliall have a reasonable time to locate
and make the requested files available.

       2.     Public files may be examined at the Commission's offices. The Commission's
Secretary shall make avaitable a desk or table and chair for the convenience of the person
requesting these files. The Commission's files shall not he removed from the floor on which
the Cormnission's offices are located and under no circumstances shall papers, documents or
other materials be removed from or added to these files except by the Conunission's
Secretary or her deputy.

      3.     On request, the Commission's Secretary or her deputy shall provide
photocopies of papers, documents and other materials from the Comnlission's public files
provided, however, that the requesting party shall pay in advance the sum of $ .25 per page
photocopied and an administrative fee of not to exceed S25.00. If requested, copies may be
mailed provided. however, that the requesting party shall prepay all postage.

       IT IS SO ORDERED.
       IT IS FURTHER ORDERED that the Clerk of this Court give notice of this Order by
mail to: Timothy B. Strauch, Disciplinary Counsel; John Wanen, Chairman of the
Commission on Practice; Sharon Parrish, Secretary of the Commission on Practice; and the
Executive Director of the State Bar of Montana and the State Law Librarian with the request
the this Order be published on their respective websites.
       Dated this   &    day of July. 2003.




                                                                  Justices